In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-044 CR

NO. 09-07-045 CR

NO. 09-07-046 CR

____________________


DONNA KAY SEYMORE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause Nos. 05-12-11423-CR, 06-01-00311-CR, and 06-08-08360-CR




MEMORANDUM OPINION

	Appellant Donna Kay Seymore pled guilty to three indictments: one for burglary of
a habitation, one for theft, and one that alleged two counts of delivery of a controlled
substance and one count of delivery of a dangerous drug.  The trial court convicted Seymore
on all counts and assessed punishment at five years of confinement in the Texas Department
of Criminal Justice Institutional Division for burglary of a habitation, two years of
confinement in a state jail facility for theft, and sentences of two years of confinement in a
state jail facility for each count of delivery of a controlled substance and two years of
confinement in a state jail facility for delivery of a dangerous drug.  All the sentences were
to run concurrently.
	On appeal, Seymore's counsel filed a brief that presents counsel's professional
evaluation of the records and concludes the appeals are frivolous.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).  On September 27, 2007, we granted an extension of time in each case for
Seymore to file a pro se brief.  Seymore filed a pro se response that addressed all three
appeals.  The Court of Criminal Appeals directs that we not address the merits of issues
raised in Anders briefs or pro se responses.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).  Rather, an appellate court may determine either: (1) "that the appeal is
wholly frivolous and issue an opinion explaining that it has reviewed the record and finds no
reversible error" or (2) "that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues."  Id.
	We have determined that these appeals are wholly frivolous.  We have independently
examined the clerk's records and the reporter's records, and we agree with counsel's
conclusion that no arguable issues support these appeals.  See id.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeals.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgments. (1)
	AFFIRMED.



						 _______________________________
							  STEVE McKEITHEN           
							         Chief Justice


Submitted on February 5, 2008
Opinion Delivered February 13, 2008
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in these cases by filing petitions for
discretionary review.  See Tex. R. App. P. 68.